UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-01700 Franklin Gold and Precious Metals Fund (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (650) 312-2000 Date of fiscal year end: 7/31 Date of reporting period: 6/30/12 Item 1. Proxy Voting Records. Franklin Gold and Precious Metals Fund AFRICAN BARRICK GOLD PLC Meeting Date:APR 19, 2012 Record Date:APR 17, 2012 Meeting Type:ANNUAL Ticker:ABG Security ID:G0128R100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For Against 3 Approve Final Dividend Management For For 4 Re-elect Aaron Regent as Director Management For For 5 Re-elect Gregory Hawkins as Director Management For For 6 Re-elect Kevin Jennings as Director Management For For 7 Re-elect Derek Pannell as Director Management For For 8 Elect Juma Mwapachu as Director Management For For 9 Re-elect Andre Falzon as Director Management For For 10 Re-elect Stephen Galbraith as Director Management For For 11 Elect David Hodgson as Director Management For For 12 Re-elect Michael Kenyon as Director Management For For 13 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 14 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Amend Long-Term Incentive Plan Management For For 17 Approve Non-Executive Deferred Share Unit Plan Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase Management For For 20 Authorise the Company to Call EGM with Two Weeks' Notice Management For For AGNICO-EAGLE MINES LIMITED Meeting Date:APR 27, 2012 Record Date:MAR 12, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:AEM Security ID:008474108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Leanne M. Baker Management For For 1.2 Elect Director Douglas R. Beaumont Management For For 1.3 Elect Director Sean Boyd Management For For 1.4 Elect Director Martine A. Celej Management For For 1.5 Elect Director Clifford J. Davis Management For For 1.6 Elect Director Robert J. Gemmell Management For For 1.7 Elect Director Bernard Kraft Management For For 1.8 Elect Director Mel Leiderman Management For For 1.9 Elect Director James D. Nasso Management For For 1.10 Elect Director Sean Riley Management For For 1.11 Elect Director J. Merfyn Roberts Management For For 1.12 Elect Director Howard R. Stockford Management For For 1.13 Elect Director Pertti Voutilainen Management For For 2 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Re-approve Stock Option Plan Management For For 4 Advisory Vote on Executive Compensation Approach Management For For ALACER GOLD CORP. Meeting Date:MAY 23, 2012 Record Date:APR 18, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:AQG Security ID:010679108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Timothy J. Haddon Management For For 1.2 Elect Director Jan A. Castro Management For For 1.3 Elect Director Edward Dowling Management For For 1.4 Elect Director Richard P. Graff Management For For 1.5 Elect Director David F. Quinlivan Management For For 1.6 Elect Director Stephanie J. Unwin Management For For 1.7 Elect Director Rohan Williams Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Amend Articles Management For For 4 Adopt By-law No. 2 Management For For ALAMOS GOLD INC. Meeting Date:MAY 31, 2012 Record Date:APR 26, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:AGI Security ID:011527108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Six Management For For 2.1 Elect Director Mark Wayne Management For For 2.2 Elect Director John A. McCluskey Management For For 2.3 Elect Director Kenneth G. Stowe Management For For 2.4 Elect Director David Gower Management For For 2.5 Elect Director Paul J. Murphy Management For For 2.6 Elect Director Anthony Garson Management For For 3 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Re-approve Stock Option Plan Management For For ALAMOS GOLD INC. Meeting Date:MAY 31, 2012 Record Date:APR 26, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:AGI Security ID:B01JSZ6 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Six Management For For 2.1 Elect Director Mark Wayne Management For For 2.2 Elect Director John A. McCluskey Management For For 2.3 Elect Director Kenneth G. Stowe Management For For 2.4 Elect Director David Gower Management For For 2.5 Elect Director Paul J. Murphy Management For For 2.6 Elect Director Anthony Garson Management For For 3 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Re-approve Stock Option Plan Management For For ALLIED GOLD MINING PLC Meeting Date:JUN 20, 2012 Record Date:JUN 18, 2012 Meeting Type:ANNUAL Ticker:ALD Security ID:G0259M102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Mark Caruso as Director Management For Abstain 4 Re-elect Frank Terranova as Director Management For For 5 Re-elect Sean Harvey as Director Management For For 6 Re-elect Montague House as Director Management For For 7 Re-elect Anthony Lowrie as Director Management For For 8 Reappoint BDO LLP as Auditors Management For For 9 Authorise Board to Fix Remuneration of Auditors Management For For 10 Authorise Issue of Equity with Pre-emptive Rights Management For For 11 Authorise Issue of Equity without Pre-emptive Rights Management For For 12 Authorise Market Purchase of Ordinary Shares Management For For 13 Approve EU Political Donations and Expenditure Management For For ALLIED GOLD MINING PLC Meeting Date:JUN 20, 2012 Record Date:JUN 18, 2012 Meeting Type:ANNUAL Ticker:ALD Security ID:G0259M110 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Mark Caruso as Director Management For Abstain 4 Re-elect Frank Terranova as Director Management For For 5 Re-elect Sean Harvey as Director Management For For 6 Re-elect Montague House as Director Management For For 7 Re-elect Anthony Lowrie as Director Management For For 8 Reappoint BDO LLP as Auditors Management For For 9 Authorise Board to Fix Remuneration of Auditors Management For For 10 Authorise Issue of Equity with Pre-emptive Rights Management For For 11 Authorise Issue of Equity without Pre-emptive Rights Management For For 12 Authorise Market Purchase of Ordinary Shares Management For For 13 Approve EU Political Donations and Expenditure Management For For ALLIED GOLD MINING PLC Meeting Date:JUN 20, 2012 Record Date:JUN 18, 2012 Meeting Type:ANNUAL Ticker:ALD Security ID:G0291M102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Mark Caruso as Director Management For Abstain 4 Re-elect Frank Terranova as Director Management For For 5 Re-elect Sean Harvey as Director Management For For 6 Re-elect Montague House as Director Management For For 7 Re-elect Anthony Lowrie as Director Management For For 8 Reappoint BDO LLP as Auditors Management For For 9 Authorise Board to Fix Remuneration of Auditors Management For For 10 Authorise Issue of Equity with Pre-emptive Rights Management For For 11 Authorise Issue of Equity without Pre-emptive Rights Management For For 12 Authorise Market Purchase of Ordinary Shares Management For For 13 Approve EU Political Donations and Expenditure Management For For ANGLO AMERICAN PLATINUM LTD Meeting Date:DEC 14, 2011 Record Date:DEC 09, 2011 Meeting Type:SPECIAL Ticker:AMS Security ID:S9122P108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Assistance to the Trust Management For For 2 Approve Issue of Subscription Shares to the Trust Management For For 3 Authorise Repurchase of Subscription Shares from the Trust Management For For 4 Approve Financial Assistance to Related or Inter-related Parties Management For For 1 Approve Community Development Transaction Management For For 2 Amend Share Option Scheme Management For For 3 Amend Long Term Incentive Plan 2003 Management For For 4 Amend Share Option Scheme 2003 Management For For 5 Amend Bonus Share Plan Management For For ANGLO AMERICAN PLATINUM LTD Meeting Date:MAR 30, 2012 Record Date:MAR 23, 2012 Meeting Type:ANNUAL Ticker:AMS Security ID:S9122P108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for the Year Ended 31 December 2011 Management For For 2.1 Re-elect Richard Dunne as Director Management For For 2.2 Re-elect Bongani Khumalo as Director Management For Against 2.3 Re-elect Rene Medori as Director Management For Against 2.4 Elect Albertinah Kekana as Director Management For For 3.1 Re-elect Richard Dunne as Chairman of Audit Committee Management For For 3.2 Elect Albertinah Kekana as Member of Audit Committee Management For For 3.3 Re-elect Sonja Sebotsa as Member of Audit Committee Management For For 4 Reappoint Deloitte & Touche as Auditors of the Company and James Welch as the Individual Registered Auditor Management For For 5 Approve Remuneration Policy Management For For 6 Place Authorised but Unissued Shares under Control of Directors Management For For 1 Approve Non-Executive Directors' Fees Management For For 2 Authorise Repurchase of Up to 10 Percent of Issued Share Capital Management For For 3 Approve Financial Assistance to Related or Inter-related Companies Management For For ANGLOGOLD ASHANTI LTD Meeting Date:NOV 16, 2011 Record Date:OCT 24, 2011 Meeting Type:SPECIAL Ticker:ANG Security ID:035128206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorise the Company to Provide Financial Assistance to Subsidiaries and Other Related or Inter-related Parties Management For For ANGLOGOLD ASHANTI LTD Meeting Date:MAY 10, 2012 Record Date:APR 05, 2012 Meeting Type:ANNUAL Ticker:ANG Security ID:035128206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Reappoint Ernst & Young Inc as Auditors of the Company Management For For 2 Elect Nozipho January-Bardill as Director Management For For 3 Elect Rodney Ruston as Director Management For For 4 Re-elect Bill Nairn as Director Management For For 5 Re-elect Wiseman Nkuhlu as Director Management For For 6 Re-elect Wiseman Nkuhlu as Member of the Audit and Corporate Governance Committee Management For For 7 Re-elect Frank Arisman as Member of the Audit and Corporate Governance Committee Management For For 8 Re-elect Rhidwaan Gasant as Member of the Audit and Corporate Governance Committee Management For For 9 Elect Nozipho January-Bardill as Member of the Audit and Corporate Governance Committee Management For For 10 Place Authorised but Unissued Shares under Control of Directors Management For For 11 Authorise Board to Issue Shares for Cash up to a Maximum of Five Percent of Issued Share Capital Management For For 12 Approve Remuneration Policy Management For For 13 Approve Increase in Non-executive Directors Fees Management For For 14 Approve Increase in Non-executive Directors Fees for Board Committee Meetings Management For For 15 Authorise Repurchase of Up to Five Percent of Issued Share Capital Management For For AQUARIUS PLATINUM LIMITED Meeting Date:NOV 25, 2011 Record Date:NOV 23, 2011 Meeting Type:ANNUAL Ticker:AQP Security ID:G0440M128 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect David Dix as Director Management For For 2 Elect William Purves as Director Management For For 3 Authorize Share Repurchase Program Management For For 4 Ratify the Issue of Shares Under the Afarak Acquisition Management For For 5 Approve Amendment to Bylaws Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For 7 Ratify Auditors Management For For AURICO GOLD INC. Meeting Date:OCT 24, 2011 Record Date:SEP 23, 2011 Meeting Type:SPECIAL Ticker:AUQ Security ID:05155C105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Issuance of Aurico Common Shares In Connection with the Arrangement Agreement Management For For AURICO GOLD INC. Meeting Date:MAY 25, 2012 Record Date:APR 13, 2012 Meeting Type:ANNUAL Ticker:AUQ Security ID:05155C105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Colin K. Benner Management For For 1.2 Elect Director Rene Marion Management For For 1.3 Elect Director Richard Colterjohn Management For For 1.4 Elect Director Alan R. Edwards Management For For 1.5 Elect Director Patrick D. Downey Management For For 1.6 Elect Director Mark Daniel Management For For 1.7 Elect Director Ronald Smith Management For For 1.8 Elect Director Luis Chavez Management For For 1.9 Elect Director Joseph Spiteri Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For AURIZON MINES LTD. Meeting Date:MAY 10, 2012 Record Date:APR 05, 2012 Meeting Type:ANNUAL Ticker:ARZ Security ID:05155P106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Ten Management For For 2.1 Elect Director Sargent H. Berner Management For For 2.2 Elect Director Louis Dionne Management For For 2.3 Elect Director David P. Hall Management For For 2.4 Elect Director George Brack Management For For 2.5 Elect Director Andre Falzon Management For For 2.6 Elect Director Richard Faucher Management For For 2.7 Elect Director Diane Francis Management For For 2.8 Elect Director George Paspalas Management For For 2.9 Elect Director Brian Moorhouse Management For For 2.10 Elect Director Ian S. Walton Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Re-approve Stock Option Plan Management For For 5 Adopt New Articles Management For For BANRO CORPORATION Meeting Date:JUN 29, 2012 Record Date:MAY 29, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:BAA Security ID:066800103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect John A. Clarke, Peter N. Cowley, Arnold T. Kondrat, Richard J. Lachcik, Bernard R. van Rooyen, and Simon F.W. Village as Directors Management For For 2 Approve Deloitte & Touche LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Re-approve Stock Option Plan Management For For BARISAN GOLD CORP. Meeting Date:JUN 18, 2012 Record Date:MAY 09, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:BG Security ID:06759D200 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 2.1 Elect Director Alex Granger Management For Withhold 2.2 Elect Director J.T. Lionel Martin Management For For 2.3 Elect Director Edward C. Rochette Management For For 3 Ratify All Acts of Directors and Officers Management For For 4 Other Business Management For Against BARRICK GOLD CORPORATION Meeting Date:MAY 02, 2012 Record Date:MAR 07, 2012 Meeting Type:ANNUAL Ticker:ABX Security ID:067901108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Howard L. Beck Management For For 1.2 Elect Director C. William D. Birchall Management For For 1.3 Elect Director Donald J. Carty Management For For 1.4 Elect Director Gustavo Cisneros Management For For 1.5 Elect Director Robert M. Franklin Management For For 1.6 Elect Director J. Brett Harvey Management For For 1.7 Elect Director Dambisa Moyo Management For For 1.8 Elect Director Brian Mulroney Management For For 1.9 Elect Director Anthony Munk Management For For 1.10 Elect Director Peter Munk Management For For 1.11 Elect Director Aaron W. Regent Management For For 1.12 Elect Director Nathaniel P. Rothschild Management For For 1.13 Elect Director Steven J. Shapiro Management For For 1.14 Elect Director John L. Thornton Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For For BEADELL RESOURCES LTD. Meeting Date:MAY 24, 2012 Record Date:MAY 22, 2012 Meeting Type:ANNUAL Ticker:BDR Security ID:Q1398U103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Remuneration Report Management For For 2 Elect Jim Jewell as a Director Management For Against 3 Elect Ross Kestel as a Director Management For Against 4 Approve the Increase in Maximum Aggregate Non-Executive Director Remuneration from $250,000 to $500,000 Per Annum Management For For 5 ****WITHDRAWN RESOLUTION**** Approve the Issue of 250,000 Options to Craig Readhead Management None None 6 ****WITHDRAWN RESOLUTION**** Approve the Issue of 150,000 Options to Michael Donaldson Management None None 7 ****WITHDRAWN RESOLUTION**** Approve the Issue of 1.5 Million Options to Jim Jewell Management None None 8 ****WITHDRAWN RESOLUTION**** Approve the Issue of 500,000 Options to Ross Kestel Management None None 9 ****WITHDRAWN RESOLUTION**** Approve the Issue of 1.5 Million Options to Peter Bowler Management None None 10 ****WITHDRAWN RESOLUTION**** Approve the Issue of 1.5 Million Options to Robert Watkins Management None None 11 Ratify Past Issuance of 58.1 Million Shares Management For For BELO SUN MINING CORP Meeting Date:MAY 23, 2012 Record Date:APR 20, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:BSX Security ID:080558109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Mark Eaton, Helio Diniz, Stan Bharti, C. Jay Hodgson, Clay Livingston Hoes, Rui Botica Santos, and Peter Tagliamonte as Directors Management For For 2 Approve Collins Barrow LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Shareholder Rights Plan Management For Against CENTAMIN EGYPT LTD Meeting Date:DEC 14, 2011 Record Date:DEC 12, 2011 Meeting Type:SPECIAL Ticker:CEY Security ID:AU000000CNT2 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the New Centamin Employee Share Option Plan Management For For 2 Amend the Executive Director Loan Funded Share Plan Management For For 3 Amend the Employee Loan Funded Share Plan Management For For 4 Approve the New Centamin Executive Director Loan Funded Share Plan Management For For 5 Approve the New Centamin Employee Loan Funded Share Plan Management For For CENTAMIN EGYPT LTD Meeting Date:DEC 14, 2011 Record Date:DEC 12, 2011 Meeting Type:SPECIAL Ticker:CEY Security ID:Q2159B110 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the New Centamin Employee Share Option Plan Management For For 2 Amend the Executive Director Loan Funded Share Plan Management For For 3 Amend the Employee Loan Funded Share Plan Management For For 4 Approve the New Centamin Executive Director Loan Funded Share Plan Management For For 5 Approve the New Centamin Employee Loan Funded Share Plan Management For For CENTAMIN EGYPT LTD Meeting Date:DEC 14, 2011 Record Date:DEC 12, 2011 Meeting Type:COURT Ticker:CEY Security ID:AU000000CNT2 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Scheme of Arrangement Management For For CENTAMIN EGYPT LTD Meeting Date:DEC 14, 2011 Record Date:DEC 12, 2011 Meeting Type:COURT Ticker:CEY Security ID:Q2159B110 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Scheme of Arrangement Management For For CENTAMIN PLC Meeting Date:MAY 30, 2012 Record Date:MAY 28, 2012 Meeting Type:ANNUAL Ticker:CEY Security ID:G2055Q105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For Against 3.1 Re-elect Josef El-Raghy as Director Management For For 3.2 Re-elect Trevor Schultz as Director Management For For 3.3 Re-elect Gordon Haslam as Director Management For For 3.4 Re-elect Robert Bowker as Director Management For For 3.5 Re-elect Mark Arnesen as Director Management For For 3.6 Re-elect Mark Bankes as Director Management For For 3.7 Elect Kevin Tomlinson as Director Management For For 4.1 Reappoint Deloitte LLP as Auditors Management For For 4.2 Authorise Board to Fix Remuneration of Auditors Management For For 5 Authorise the Company to Use Electronic Communications Management For For 6 Authorise Issue of Equity with Pre-emptive Rights Management For For 7 Authorise Issue of Equity without Pre-emptive Rights Management For For 8 Authorise Market Purchase of Ordinary Shares Management For For CENTERRA GOLD INC. Meeting Date:MAY 17, 2012 Record Date:MAR 21, 2012 Meeting Type:ANNUAL Ticker:CG Security ID:152006102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Niyazbek B. Aldashev Management For For 1.2 Elect Director Raphael A. Girard Management For For 1.3 Elect Director Karybek U. Ibraev Management For For 1.4 Elect Director Stephen A. Lang Management For For 1.5 Elect Director John W. Lill Management For For 1.6 Elect Director Amangeldy M. Muraliev Management For For 1.7 Elect Director Sheryl K. Pressler Management For For 1.8 Elect Director Terry V. Rogers Management For For 1.9 Elect Director Bruce V. Walter Management For For 1.10 Elect Director Anthony J. Webb Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For CENTERRA GOLD INC. Meeting Date:MAY 17, 2012 Record Date:MAR 21, 2012 Meeting Type:ANNUAL Ticker:CG Security ID:152006201 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Niyazbek B. Aldashev Management For For 1.2 Elect Director Raphael A. Girard Management For For 1.3 Elect Director Karybek U. Ibraev Management For For 1.4 Elect Director Stephen A. Lang Management For For 1.5 Elect Director John W. Lill Management For For 1.6 Elect Director Amangeldy M. Muraliev Management For For 1.7 Elect Director Sheryl K. Pressler Management For For 1.8 Elect Director Terry V. Rogers Management For For 1.9 Elect Director Bruce V. Walter Management For For 1.10 Elect Director Anthony J. Webb Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For CGA MINING LTD. Meeting Date:NOV 22, 2011 Record Date:NOV 18, 2011 Meeting Type:ANNUAL Ticker:CGX Security ID:Q22628103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Mark Savage as Director Management For For 2 Approve Employee Stock Option Plan Management For For 3 Adopt Director's Remuneration Report Management For For CHALICE GOLD MINES LTD. Meeting Date:NOV 22, 2011 Record Date:NOV 18, 2011 Meeting Type:ANNUAL Ticker:CHN Security ID:Q2261V103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Adoption of the Remuneration Report Management For Against 2 Elect Timothy Goyder as a Director Management For For 3 Elect Michael Griffiths as a Director Management For Against 4 Elect Juan Jeffery as a Director Management For Against 5 Approve the Increase in the Remuneration of Non-Executive Directors Management For For 6 Ratify the Past Issuance of 32 Million Shares Management For For 7 Approve the Employee Long Term Incentive Plan Management For For 8 Approve the Grant of 750,000 Performance Rights to Juan Jeffery Under the Employee Long Term Incentive Plan Management For For 9 Approve the Grant of 2.5 Million Options to Timothy Goyder Under the Employee Share Option Plan Management For For CHALICE GOLD MINES LTD. Meeting Date:JUN 29, 2012 Record Date:JUN 27, 2012 Meeting Type:SPECIAL Ticker:CHN Security ID:Q2261V103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Sale by Chalice Gold Mines (Eritrea) Pty Ltd of All Its Shares in Zara Mining Share Company Management For For CHINA GOLD INTERNATIONAL RESOURCES CORP. LTD. Meeting Date:MAR 16, 2012 Record Date:FEB 14, 2012 Meeting Type:SPECIAL Ticker:CGG Security ID:16890P103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2012 Contract for Purchase and Sale of Dore Management For For 2 Other Business Management For Against CHINA GOLD INTERNATIONAL RESOURCES CORP. LTD. Meeting Date:JUN 18, 2012 Record Date:APR 23, 2012 Meeting Type:ANNUAL Ticker:CGG Security ID:16890P103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Nine Management For For 2.1 Elect Director Zhaoxue Sun Management For Withhold 2.2 Elect Director Xin Song Management For Withhold 2.3 Elect Director Bing Liu Management For Withhold 2.4 Elect Director Zhanming Wu Management For Withhold 2.5 Elect Director Ian He Management For For 2.6 Elect Director Yunfei Chen Management For For 2.7 Elect Director Gregory Hall Management For Withhold 2.8 Elect Director John King Burns Management For For 2.9 Elect Director Xiangdong Jiang Management For Withhold 3 Approve Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Authorize Reissuance of Repurchased Shares Management For Against COLOSSUS MINERALS INC. Meeting Date:MAY 16, 2012 Record Date:MAR 23, 2012 Meeting Type:ANNUAL Ticker:CSI Security ID:19681L109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Patrick F. N. Anderson Management For For 1.2 Elect Director David Anthony Management For For 1.3 Elect Director John Frostiak Management For For 1.4 Elect Director Greg Hall Management For For 1.5 Elect Director Mel Leiderman Management For For 1.6 Elect Director Douglas Reeson Management For For 1.7 Elect Director Antenor Silva Management For For 1.8 Elect Director Ari Sussman Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For COMPANIA DE MINAS BUENAVENTURA S.A. Meeting Date:MAR 26, 2012 Record Date: Meeting Type:ANNUAL Ticker:BUENAVC1 Security ID:P66805147 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Annual Reports Management For For 2 Accept Financial Statements and Statutory Reports Management For For 3 Elect External Auditors for Fiscal Year 2012 Management For For 4 Approve Dividends Management For For COMPANIA DE MINAS BUENAVENTURA S.A. Meeting Date:MAR 26, 2012 Record Date:MAR 12, 2012 Meeting Type:ANNUAL Ticker:BUENAVC1 Security ID:204448104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Annual Reports Management For For 2 Accept Financial Statements and Statutory Reports Management For For 3 Elect External Auditors for Fiscal Year 2012 Management For For 4 Approve Dividends Management For For CONTINENTAL GOLD LIMITED Meeting Date:JUN 05, 2012 Record Date:MAY 01, 2012 Meeting Type:ANNUAL Ticker:CNL Security ID:G23850103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Eight and Allow Board to Appoint Additional Directors Between Annual Meetings Management For For 2.1 Elect Director Robert W. Allen Management For For 2.2 Elect Director Ari B. Sussman Management For For 2.3 Elect Director Patrick F.N. Anderson Management For For 2.4 Elect Director James S. Felton Management For For 2.5 Elect Director Jaime I. Gutierrez Management For For 2.6 Elect Director Paul J. Murphy Management For For 2.7 Elect Director Kenneth G. Thomas Management For For 2.8 Elect Director Timothy A. Warman Management For For 3 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Re-approve Stock Option Plan Management For Against EAST ASIA MINERALS CORPORATION Meeting Date:JUN 15, 2012 Record Date:MAY 09, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:EAS Security ID:270541105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 2 Fix Number of Directors at Four Management For For 3.1 Elect Director Edward C. Rochette Management For For 3.2 Elect Director Peter U. Sederowsky Management For For 3.3 Elect Director David M. Stein Management For For 3.4 Elect Director Ed R. Flood Management For For 4 Ratify All Acts of Directors Management For For 5 Other Business Management For Against EASTERN PLATINUM LTD. Meeting Date:JUN 12, 2012 Record Date:MAY 08, 2012 Meeting Type:ANNUAL Ticker:ELR Security ID:276855103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Eight Management For For 2.1 Elect Director Ian Terry Rozier Management For For 2.2 Elect Director David W. Cohen Management For Withhold 2.3 Elect Director Gordon Keep Management For Withhold 2.4 Elect Director John Andrews Management For For 2.5 Elect Director John Hawkrigg Management For For 2.6 Elect Director J. Merfyn Roberts Management For Withhold 2.7 Elect Director Robert J. Gayton Management For For 2.8 Elect Director Zwelakhe Sisulu Management For For 3 Approve Deloitte & Touche LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For ELDORADO GOLD CORPORATION Meeting Date:FEB 21, 2012 Record Date:JAN 19, 2012 Meeting Type:SPECIAL Ticker:ELD Security ID:284902103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Acquisition of European Goldfields Limited Management For For ELDORADO GOLD CORPORATION Meeting Date:MAY 03, 2012 Record Date:MAR 21, 2012 Meeting Type:ANNUAL Ticker:ELD Security ID:284902103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Timothy Baker Management For For 1.2 Elect Director K. Ross Cory Management For For 1.3 Elect Director Robert R. Gilmore Management For For 1.4 Elect Director Geoffrey A. Handley Management For For 1.5 Elect Director Wayne D. Lenton Management For For 1.6 Elect Director Michael A. Price Management For For 1.7 Elect Director Jonathan A. Rubenstein Management For For 1.8 Elect Director Donald M. Shumka Management For For 1.9 Elect Director Paul N. Wright Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Authorize Board to Fix Remuneration of Auditors Management For For EUROPEAN GOLDFIELDS LIMITED Meeting Date:FEB 21, 2012 Record Date:JAN 19, 2012 Meeting Type:SPECIAL Ticker:EGU Security ID:298774100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Acquisition by Eldorado Gold Corporation Management For For EUROPEAN GOLDFIELDS LIMITED Meeting Date:MAR 21, 2012 Record Date:NOV 11, 2011 Meeting Type:SPECIAL Ticker:EGU Security ID:298774100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Issuance of Warrants in One or More Private Placements Management For For FIRST URANIUM CORPORATION Meeting Date:JUN 13, 2012 Record Date:APR 30, 2012 Meeting Type:SPECIAL Ticker:FIU Security ID:33744RAD4 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Bondholder Resolution: A Special Resolution to Approve the Terms of a Supplemental Indenture Management For Did Not Vote FRESNILLO PLC Meeting Date:MAY 18, 2012 Record Date:MAY 16, 2012 Meeting Type:ANNUAL Ticker:FRES Security ID:G371E2108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4 Re-elect Alberto Bailleres as Director Management For Abstain 5 Re-elect Lord Cairns as Director Management For For 6 Re-elect Javier Fernandez as Director Management For For 7 Re-elect Fernando Ruiz as Director Management For For 8 Re-elect Fernando Solana as Director Management For For 9 Re-elect Guy Wilson as Director Management For For 10 Re-elect Juan Bordes as Director Management For For 11 Re-elect Arturo Fernandez as Director Management For For 12 Re-elect Rafael MacGregor as Director Management For For 13 Re-elect Jaime Lomelin as Director Management For For 14 Elect Maria Asuncion Aramburuzabala as Director Management For For 15 Elect Alejandro Bailleres as Director Management For For 16 Reappoint Ernst & Young LLP as Auditors Management For For 17 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase Management For For 21 Authorise the Company to Call EGM with Two Weeks' Notice Management For For G-RESOURCES GROUP LTD. Meeting Date:DEC 05, 2011 Record Date: Meeting Type:ANNUAL Ticker:01051 Security ID:G4111M102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2a Reelect Owen L Hegarty as Director Management For For 2b Reelect Peter Geoffrey Albert as Director Management For For 2c Reelect Wah Wang Kei, Jackie as Director Management For For 2d Reelect Hui Richard Rui as Director Management For Against 2e Authorize Board to Fix Remuneration of Directors Management For For 3 Reappoint Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Authorize Reissuance of Repurchased Shares Management For Against 7 Approve Refreshment of Scheme Mandate Limit Under Share Option Scheme Management For Against GOLD FIELDS LTD Meeting Date:MAY 14, 2012 Record Date:APR 30, 2012 Meeting Type:ANNUAL Ticker:GFI Security ID:S31755101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Reappoint KPMG Inc as Auditors of the Company Management For For 2 Elect Delfin Lazaro as Director Management For For 3 Re-elect Cheryl Carolus as Director Management For For 4 Re-elect Roberto Danino as Director Management For For 5 Re-elect Richard Menell as Director Management For For 6 Re-elect Alan Hill as Director Management For For 7 Re-elect Gayle Wilson as Chairman of the Audit Committee Management For For 8 Re-elect Richard Menell as Member of the Audit Committee Management For For 9 Elect Matthews Moloko as Member of the Audit Committee Management For For 10 Re-elect Donald Ncube as Member of the Audit Committee Management For For 11 Elect Rupert Pennant-Rea as Member of the Audit Committee Management For For 12 Authorise Board to Issue Shares up to a Maximum of Ten Percent of Issued Share Capital Management For For 13 Authorise Board to Issue Shares for Cash up to a Maximum of Ten Percent of Issued Share Capital Management For For 14 Approve Gold Fields Limited 2012 Share Plan Management For For 15 Approve Remuneration Policy Management For For 1 Approve Remuneration of Non-Executive Directors Management For For 2 Approve Financial Assistance to Related or Inter-related Company in Terms of Sections 44 and 45 of the Act Management For For 3 Amend Memorandum of Incorporation Re: Cancellation of Preference Shares Management For For 4 Authorise Repurchase of Up to 20 Percent of Issued Share Capital Management For For 5 Adopt Memorandum of Incorporation Management For For GOLD FIELDS LTD Meeting Date:MAY 14, 2012 Record Date:APR 30, 2012 Meeting Type:ANNUAL Ticker:GFI Security ID:38059T106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Reappoint KPMG Inc as Auditors of the Company Management For For 2 Elect Delfin Lazaro as Director Management For For 3 Re-elect Cheryl Carolus as Director Management For For 4 Re-elect Roberto Danino as Director Management For For 5 Re-elect Richard Menell as Director Management For For 6 Re-elect Alan Hill as Director Management For For 7 Re-elect Gayle Wilson as Chairman of the Audit Committee Management For For 8 Re-elect Richard Menell as Member of the Audit Committee Management For For 9 Elect Matthews Moloko as Member of the Audit Committee Management For For 10 Re-elect Donald Ncube as Member of the Audit Committee Management For For 11 Elect Rupert Pennant-Rea as Member of the Audit Committee Management For For 12 Authorise Board to Issue Shares up to a Maximum of Ten Percent of Issued Share Capital Management For For 13 Authorise Board to Issue Shares for Cash up to a Maximum of Ten Percent of Issued Share Capital Management For For 14 Approve Gold Fields Limited 2012 Share Plan Management For For 1 Approve Remuneration of Non-Executive Directors Management For For 2 Approve Financial Assistance to Related or Inter-related Company in Terms of Sections 44 and 45 of the Act Management For For 3 Amend Memorandum of Incorporation Re: Cancellation of Preference Shares Management For For 4 Authorise Repurchase of Up to 20 Percent of Issued Share Capital Management For For 5 Adopt Memorandum of Incorporation Management For For GOLDCORP INC. Meeting Date:APR 26, 2012 Record Date:MAR 12, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:G Security ID:380956409 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ian W. Telfer Management For For 1.2 Elect Director Douglas M. Holtby Management For For 1.3 Elect Director Charles A. Jeannes Management For For 1.4 Elect Director John P. Bell Management For For 1.5 Elect Director Lawrence I. Bell Management For For 1.6 Elect Director Beverley A. Briscoe Management For For 1.7 Elect Director Peter J. Dey Management For For 1.8 Elect Director P. Randy Reifel Management For For 1.9 Elect Director A. Dan Rovig Management For For 1.10 Elect Director Blanca Trevino de Vega Management For For 1.11 Elect Director Kenneth F. Williamson Management For For 2 Approve Deloitte & Touche LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Re-approve Restricted Share Plan Management For For 4 Advisory Vote on Executive Compensation Approach Management For For 5 Community-Environment Impact Shareholder Against Against GRAN COLOMBIA GOLD CORP. Meeting Date:JUN 01, 2012 Record Date:APR 17, 2012 Meeting Type:ANNUAL Ticker:GCM Security ID:38501D204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Ten Management For For 2 Elect Director Miguel de la Campa Management For For 3 Elect Director Robert Doyle Management For For 4 Elect Director Robert Hines Management For For 5 Elect Director Serafino Iacono Management For For 6 Elect Director Augusto Lopez Management For For 7 Elect Director Alfonso Lopez Caballero Management For For 8 Elect Director Hernan Juan Jose Martinez Torres Management For For 9 Elect Director Robert Metcalfe Management For For 10 Elect Director Jaime Perez Branger Management For For 11 Elect Director Mario Pacheco Management For For 12 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For GREAT BASIN GOLD LTD. Meeting Date:JUN 06, 2012 Record Date:APR 27, 2012 Meeting Type:ANNUAL Ticker:GBG Security ID:390124105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Patrick R. Cooke Management For For 1.2 Elect Director T. Barry Coughlan Management For For 1.3 Elect Director Anu Dhir Management For For 1.4 Elect Director Ferdinand Dippenaar Management For For 1.5 Elect Director Philip Kotze Management For For 1.6 Elect Director Joshua C. Ngoma Management For For 1.7 Elect Director Octavia M. Matloa Management For For 1.8 Elect Director Ronald W. Thiessen Management For For 2 Ratify PricewaterhouseCoopers Inc. as Auditors Management For For GUYANA GOLDFIELDS INC. Meeting Date:APR 25, 2012 Record Date:MAR 16, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:GUY Security ID:403530108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director J. Patrick Sheridan Management For For 1.2 Elect Director Alan Ferry Management For For 1.3 Elect Director Alexander Po Management For For 1.4 Elect Director Richard Williams Management For For 1.5 Elect Director Robert Bondy Management For For 1.6 Elect Director Daniel Noone Management For For 1.7 Elect Director Jean-Pierre Chauvin Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Stock Option Plan Management For For 4 Approve Shareholder Rights Plan Management For For GUYANA GOLDFIELDS INC. Meeting Date:APR 25, 2012 Record Date:MAR 16, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:GUY Security ID:ADPC00702 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director J. Patrick Sheridan Management For For 1.2 Elect Director Alan Ferry Management For For 1.3 Elect Director Alexander Po Management For For 1.4 Elect Director Richard Williams Management For For 1.5 Elect Director Robert Bondy Management For For 1.6 Elect Director Daniel Noone Management For For 1.7 Elect Director Jean-Pierre Chauvin Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Stock Option Plan Management For For 4 Approve Shareholder Rights Plan Management For For GUYANA GOLDFIELDS INC. Meeting Date:APR 25, 2012 Record Date:MAR 16, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:GUY Security ID:B07J7D1 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director J. Patrick Sheridan Management For For 1.2 Elect Director Alan Ferry Management For For 1.3 Elect Director Alexander Po Management For For 1.4 Elect Director Richard Williams Management For For 1.5 Elect Director Robert Bondy Management For For 1.6 Elect Director Daniel Noone Management For For 1.7 Elect Director Jean-Pierre Chauvin Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Stock Option Plan Management For For 4 Approve Shareholder Rights Plan Management For For HARMONY GOLD MINING COMPANY LTD Meeting Date:NOV 30, 2011 Record Date:NOV 17, 2011 Meeting Type:ANNUAL Ticker:HAR Security ID:S34320101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Mavuso Msimang as Director Management For For 2 Elect David Noko as Director Management For For 3 Elect John Wetton as Director Management For For 4 Re-elect Frank Abbott as Director Management For For 5 Re-elect Graham Briggs as Director Management For For 6 Re-elect Ken Dicks as Director Management For For 7 Re-elect Fikile De Buck as Member of the Audit Committee Management For For 8 Re-elect Dr Simo Lushaba as Member of the Audit Committee Management For For 9 Re-elect Modise Motloba as Member of the Audit Committee Management For For 10 Elect John Wetton as Member of the Audit Committee Management For For 11 Reappoint PricewaterhouseCoopers Incorporated as Auditors of the Company Management For For 12 Approve Remuneration Policy Management For For 13 Authorise Directors to Allot and Issue up to 43,008,462 Authorised but Unissued Ordinary Shares Management For For 14 Amend the Broad-based Employee Share Ownership Plan (ESOP) Management For For 15 Approve Remuneration of Non-executive Directors Management For For 16 Authorise Financial Assistance to Related or Inter-related Companies Management For For HOCHSCHILD MINING PLC Meeting Date:MAY 23, 2012 Record Date:MAY 21, 2012 Meeting Type:ANNUAL Ticker:HOC Security ID:G4611M107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Re-elect Eduardo Hochschild as Director Management For For 5 Re-elect Ignacio Bustamante as Director Management For For 6 Elect Graham Birch as Director Management For For 7 Re-elect Jorge Born Jr as Director Management For For 8 Re-elect Roberto Danino as Director Management For For 9 Re-elect Sir Malcolm Field as Director Management For For 10 Re-elect Nigel Moore as Director Management For For 11 Elect Rupert Pennant-Rea as Director Management For For 12 Re-elect Fred Vinton as Director Management For For 13 Reappoint Ernst & Young LLP as Auditors Management For For 14 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Market Purchase of Ordinary Shares Management For For 18 Authorise the Company to Call EGM with Two Weeks' Notice Management For For IAMGOLD CORPORATION Meeting Date:MAY 14, 2012 Record Date:APR 10, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:IMG Security ID:450913108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John E. Caldwell Management For For 1.2 Elect Director Donald K. Charter Management For For 1.3 Elect Director W. Robert Dengler Management For For 1.4 Elect Director Guy G. Dufresne Management For For 1.5 Elect Director Richard J. Hall Management For For 1.6 Elect Director Stephen J.J. Letwin Management For For 1.7 Elect Director Mahendra Naik Management For For 1.8 Elect Director William D. Pugliese Management For For 1.9 Elect Director John T. Shaw Management For For 1.10 Elect Director Timothy R. Snider Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For For 4 Re-approve Share Incentive Plan Management For For IMPALA PLATINUM HOLDINGS LTD Meeting Date:OCT 26, 2011 Record Date:OCT 21, 2011 Meeting Type:ANNUAL Ticker:IMP Security ID:S37840113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for the Year Ended 30 June 2011 Management For For 2 Reappoint PricewaterhouseCoopers Inc as Auditors of the Company Management For For 3.1 Re-elect Michael McMahon as Chairman of the Audit and Risk Committee Management For For 3.2 Elect Hugh Cameron as Member of the Audit and Risk Committee Management For For 3.3 Elect Babalwa Ngonyama as Member of the Audit and Risk Committee Management For For 4 Approve Remuneration Policy Management For Against 5.1 Elect Brenda Berlin as Director Management For For 5.2 Re-elect David Brown as Director Management For For 5.3 Re-elect Hugh Cameron as Director Management For For 5.4 Re-elect Mandla Gantsho as Director Management For For 5.5 Re-elect Thabo Mokgatlha as Director Management For For 5.6 Re-elect Babalwa Ngonyama as Director Management For For 6 Place Authorised but Unissued Shares under Control of Directors Management For For 1 Authorise Repurchase of Up to Five Percent of Issued Share Capital Management For For 2 Approve Increase in the Remuneration of Non-executive Directors with Effect from 1 July 2011 Management For For 3 Approve Financial Assistance to Related or Inter-related Company or Corporation Management For For IMPALA PLATINUM HOLDINGS LTD Meeting Date:OCT 26, 2011 Record Date:SEP 15, 2011 Meeting Type:ANNUAL Ticker:IMP Security ID:452553308 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for the Year Ended 30 June 2011 Management For For 2 Reappoint PricewaterhouseCoopers Inc as Auditors of the Company Management For For 3.1 Re-elect Michael McMahon as Chairman of the Audit and Risk Committee Management For For 3.2 Elect Hugh Cameron as Member of the Audit and Risk Committee Management For For 3.3 Elect Babalwa Ngonyama as Member of the Audit and Risk Committee Management For For 4 Approve Remuneration Policy Management For Against 5.1 Elect Brenda Berlin as Director Management For For 5.2 Re-elect David Brown as Director Management For For 5.3 Re-elect Hugh Cameron as Director Management For For 5.4 Re-elect Mandla Gantsho as Director Management For For 5.5 Re-elect Thabo Mokgatlha as Director Management For For 5.6 Re-elect Babalwa Ngonyama as Director Management For For 6 Place Authorised but Unissued Shares under Control of Directors Management For For 1 Authorise Repurchase of Up to Five Percent of Issued Share Capital Management For For 2 Approve Increase in the Remuneration of Non-executive Directors with Effect from 1 July 2011 Management For For 3 Approve Financial Assistance to Related or Inter-related Company or Corporation Management For For IMPERIAL METALS CORPORATION Meeting Date:MAY 30, 2012 Record Date:APR 25, 2012 Meeting Type:ANNUAL Ticker:III Security ID:452892102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Five Management For For 2.1 Elect Director Pierre Lebel Management For Withhold 2.2 Elect Director J. Brian Kynoch Management For For 2.3 Elect Director Larry G. Moeller Management For For 2.4 Elect Director Theodore W. Muraro Management For For 2.5 Elect Director Edward A. Yurkowski Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For IVANHOE AUSTRALIA LTD. Meeting Date:NOV 08, 2011 Record Date:NOV 06, 2011 Meeting Type:SPECIAL Ticker:IVA Security ID:Q4980B103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Ratify of the Issue of Shares Management For For 2 Approve the Issue of Shares to IAL Holdings Singapore Pte. Ltd. Management For For IVANHOE AUSTRALIA LTD. Meeting Date:MAY 29, 2012 Record Date:MAY 27, 2012 Meeting Type:ANNUAL Ticker:IVA Security ID:Q4980B103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2 Approve Remuneration Report Management For Against 3a Elect Ines Scotland as Director Management For For 3b Elect James E. Askew as Director Management For For 3c Elect Kyle Wightman as Director Management For For 3d Elect Ian R. Plimer as Director Management For For 4 Approval of Acquisition Under the Share Plan by Directors Management For Against 5 Approval of Increase in Maximum Aggregate Remuneration for Non-Executive Directors Management For Against 6 Appointment of Auditors Management For For 7 Changes to Company's Constitution Management For Against 8 Approval of Termination Benefits to Specified Relevant Officers Management For Against 9 Approval of Termination Benefits to Other Relevant Officers Management For Against IVANHOE MINES LTD. Meeting Date:JUN 28, 2012 Record Date:MAY 25, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:IVN Security ID:46579N103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Eleven Management For For 2.1 Elect Director Jill Gardiner Management For For 2.2 Elect Director R. Peter Gillin Management For For 2.3 Elect Director Warren Goodman Management For For 2.4 Elect Director Andrew Harding Management For For 2.5 Elect Director Isabelle Hudon Management For For 2.6 Elect Director David Klingner Management For For 2.7 Elect Director Daniel Larsen Management For For 2.8 Elect Director Livia Mahler Management For For 2.9 Elect Director Peter G. Meredith Management For For 2.10 Elect Director Kay Priestly Management For For 2.11 Elect Director Russel C. Robertson Management For For 3 Approve Termination of Shareholder Rights Plan Management For For 4 Change Company Name to Turquoise Hill Resources Ltd. Management For For 5 Re-approve Equity Incentive Plan Management For Against 6 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For KINGSGATE CONSOLIDATED LTD. Meeting Date:NOV 18, 2011 Record Date:NOV 16, 2011 Meeting Type:ANNUAL Ticker:KCN Security ID:Q5318K103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Peter Alexander as a Director Management For For 2 Elect Ross Smyth-Kirk as a Director Management For For 3 Ratify the Past Issuance of 3.44 Million Shares to Silver Standard Australia (BVI) Inc. as Part Consideration for the Acquisition of the Bowdens Silver Project Management For For 4 Approve the Adoption of the Remuneration Report Management For For KINROSS GOLD CORPORATION Meeting Date:MAY 09, 2012 Record Date:MAR 14, 2012 Meeting Type:ANNUAL Ticker:K Security ID:496902404 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John A. Brough Management For For 1.2 Elect Director Tye W. Burt Management For For 1.3 Elect Director John K. Carrington Management For For 1.4 Elect Director John M. H. Huxley Management For For 1.5 Elect Director Kenneth C. Irving Management For For 1.6 Elect Director John A. Keyes Management For For 1.7 Elect Director Catherine McLeod-Seltzer Management For For 1.8 Elect Director George F. Michals Management For For 1.9 Elect Director John E. Oliver Management For For 1.10 Elect Director Terence C.W. Reid Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For For 4 Approve Shareholder Rights Plan Management For For KULA GOLD LTD. Meeting Date:DEC 15, 2011 Record Date:DEC 13, 2011 Meeting Type:SPECIAL Ticker:KGD Security ID:Q5370W110 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Grant of 1.5 Million Options at an Exercise Price of Not Less Than A$2.00 to Lee Spencer, Chief Executive Officer of the Company Management For Against 2 Approve the Grant of 1.5 Million Options at an Exercise Price of Not Less Than A$2.00 to John Watkins, Chief Financial Officer of the Company Management For Against KULA GOLD LTD. Meeting Date:MAY 24, 2012 Record Date:MAY 22, 2012 Meeting Type:ANNUAL Ticker:KGD Security ID:Q5370W110 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2 Approve the Adoption of Remuneration Report for the Year Ended Dec. 31, 2011 Management For Against 3 Elect John Watkins as a Director Management For Against LION ONE METALS LIMITED Meeting Date:DEC 16, 2011 Record Date:NOV 10, 2011 Meeting Type:ANNUAL Ticker:LIO Security ID:CA5362161047 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Six Management For For 2.1 Elect Director Walter H. Berukoff Management For Withhold 2.2 Elect Director Richard J. Meli Management For For 2.3 Elect Director David Duval Management For Withhold 2.4 Elect Director George S. Young Management For For 2.5 Elect Director Kelly Fielder Management For Withhold 2.6 Elect Director Brian V. Hall Management For For 3 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Re-approve Stock Option Plan Management For Against LYDIAN INTERNATIONAL LIMITED Meeting Date:MAY 25, 2012 Record Date:APR 25, 2012 Meeting Type:ANNUAL Ticker:3HC Security ID:G5724R107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Gordon Wylie, Timothy Coughlin, Roderick Corrie, Marc C. Henderson, Peter Mullens, and Huw Williams as Directors Management For Withhold 2 Approve Grant Thornton LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For MAG SILVER CORP. Meeting Date:SEP 15, 2011 Record Date:AUG 12, 2011 Meeting Type:ANNUAL/SPECIAL Ticker:MAG Security ID:55903Q104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Daniel T. MacInnis Management For For 1.2 Elect Director Jonathan A. Rubenstein Management For For 1.3 Elect Director Richard M. Colterjohn Management For For 1.4 Elect Director Frank R. Hallam Management For For 1.5 Elect Director Eric H. Carlson Management For For 1.6 Elect Director R. Michael Jones Management For For 1.7 Elect Director Peter K. Megaw Management For For 1.8 Elect Director Derek C. White Management For For 2 Approve Deloitte & Touche LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Stock Option Plan Management For For MIDAS GOLD CORP. Meeting Date:MAY 10, 2012 Record Date:APR 10, 2012 Meeting Type:ANNUAL Ticker:MAX Security ID:59562B101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Eight Management For For 2.1 Elect Director Stephen Quin Management For For 2.2 Elect Director Frederick Earnest Management For For 2.3 Elect Director Wayne Hubert Management For For 2.4 Elect Director Jerry Korpan Management For For 2.5 Elect Director Peter Nixon Management For For 2.6 Elect Director Michael Richings Management For For 2.7 Elect Director John Wakeford Management For For 2.8 Elect Director Donald Young Management For For 3 Approve Deloitte & Touche as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Other Business Management For Against MIDAS GOLD CORP. Meeting Date:MAY 10, 2012 Record Date:APR 10, 2012 Meeting Type:ANNUAL Ticker:MAX Security ID:B56NPX5 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Eight Management For For 2.1 Elect Director Stephen Quin Management For For 2.2 Elect Director Frederick Earnest Management For For 2.3 Elect Director Wayne Hubert Management For For 2.4 Elect Director Jerry Korpan Management For For 2.5 Elect Director Peter Nixon Management For For 2.6 Elect Director Michael Richings Management For For 2.7 Elect Director John Wakeford Management For For 2.8 Elect Director Donald Young Management For For 3 Approve Deloitte & Touche as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Other Business Management For Against MIDWAY GOLD CORP. Meeting Date:MAY 11, 2012 Record Date:MAR 15, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:MDW Security ID:598153104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Five Management For For 2.1 Elect Director Daniel E. Wolfus Management For For 2.2 Elect Director Kenneth A. Brunk Management For For 2.3 Elect Director Roger A. Newell Management For For 2.4 Elect Director John W. Sheridan Management For For 2.5 Elect Director Frank S. Yu Management For For 3 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management Three Years Against 6 Amend Stock Option Plan Management For Against 7 Authorize New Class of Preferred Stock Management For For MINEFINDERS CORPORATION LTD. Meeting Date:MAR 26, 2012 Record Date:FEB 14, 2012 Meeting Type:SPECIAL Ticker:MFL Security ID:602900102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Acquisition by Pan American Silver Corp. Management For For NAUTILUS MINERALS INC. Meeting Date:JUL 26, 2011 Record Date:JUN 21, 2011 Meeting Type:ANNUAL Ticker:NUS Security ID:639097104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Six Management For For 2.1 Elect Director Stephen Rogers Management For For 2.2 Elect Director Geofrrey Loudon Management For For 2.3 Elect Director David De Witt Management For Withhold 2.4 Elect Director Russell Debney Management For For 2.5 Elect Director Matthew Hammond Management For Withhold 2.6 Elect Director Cynthia Thomas Management For For 3 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Re-approve Stock Option Plan Management For Against 5 Approve Loan Plan Management For Against NAUTILUS MINERALS INC. Meeting Date:JUL 26, 2011 Record Date:JUN 21, 2011 Meeting Type:ANNUAL Ticker:NUS Security ID:B14X0Q7 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Six Management For For 2.1 Elect Director Stephen Rogers Management For For 2.2 Elect Director Geofrrey Loudon Management For For 2.3 Elect Director David De Witt Management For Withhold 2.4 Elect Director Russell Debney Management For For 2.5 Elect Director Matthew Hammond Management For Withhold 2.6 Elect Director Cynthia Thomas Management For For 3 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Re-approve Stock Option Plan Management For Against 5 Approve Loan Plan Management For Against NAUTILUS MINERALS INC. Meeting Date:JUN 20, 2012 Record Date:MAY 01, 2012 Meeting Type:ANNUAL Ticker:NUS Security ID:639097104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stephen Rogers Management For For 1.2 Elect Director Geoffrey Loudon Management For For 1.3 Elect Director Russell Debney Management For For 1.4 Elect Director Matthew Hammond Management For For 1.5 Elect Director Cynthia Thomas Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For NEVSUN RESOURCES LTD. Meeting Date:NOV 16, 2011 Record Date:OCT 14, 2011 Meeting Type:SPECIAL Ticker:NSU Security ID:64156L101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Shareholder Rights Plan Management For For 2 Fix Number of Directors at Six Management For For NEVSUN RESOURCES LTD. Meeting Date:JUN 05, 2012 Record Date:APR 26, 2012 Meeting Type:ANNUAL Ticker:NSU Security ID:64156L101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director R. Stuart Angus Management For For 1.2 Elect Director Clifford T. Davis Management For For 1.3 Elect Director Anthony J. Ferguson Management For For 1.4 Elect Director Robert J. Gayton Management For For 1.5 Elect Director Gary E. German Management For For 1.6 Elect Director Gerard E. Munera Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For NEW GOLD INC. Meeting Date:MAY 02, 2012 Record Date:MAR 28, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:NGD Security ID:644535106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Seven Management For For 2.1 Elect James Estey as Director Management For For 2.2 Elect Robert Gallagher as Director Management For For 2.3 Elect Vahan Kololian as Director Management For For 2.4 Elect Martyn Konig as Director Management For For 2.5 Elect Pierre Lassonde as Director Management For For 2.6 Elect Randall Oliphant as Director Management For For 2.7 Elect Raymond Threlkeld as Director Management For For 3 Approve Deloitte & Touche LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Approve Shareholder Rights Plan Management For For NEWCREST MINING LTD. Meeting Date:OCT 27, 2011 Record Date:OCT 25, 2011 Meeting Type:ANNUAL Ticker:NCM Security ID:Q6651B114 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2a Elect Winifred Kamit as a Director Management For For 2b Elect Don Mercer as a Director Management For For 2c Elect Richard Knight as a Director Management For For 3 Approve the Adoption of the Remuneration Report Management For For 4 Renew Proportional Takeover Bid Approval Rule Management For For NEWMONT MINING CORPORATION Meeting Date:APR 24, 2012 Record Date:FEB 24, 2012 Meeting Type:ANNUAL Ticker:NEM Security ID:651639106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Bruce R. Brook Management For For 1.2 Elect Director Vincent A. Calarco Management For For 1.3 Elect Director Joseph A. Carrabba Management For For 1.4 Elect Director Noreen Doyle Management For For 1.5 Elect Director Veronica M. Hagen Management For For 1.6 Elect Director Michael S. Hamson Management For For 1.7 Elect Director Jane Nelson Management For For 1.8 Elect Director Richard T. O'Brien Management For For 1.9 Elect Director John B. Prescott Management For For 1.10 Elect Director Donald C. Roth Management For For 1.11 Elect Director Simon R. Thompson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Other Business Management For Against NORTH AMERICAN PALLADIUM LTD. Meeting Date:MAY 11, 2012 Record Date:MAR 16, 2012 Meeting Type:ANNUAL Ticker:PDL Security ID:656912102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steven R. Berlin Management For For 1.2 Elect Director William J. Biggar Management For For 1.3 Elect Director C. David A. Comba Management For For 1.4 Elect Director Andre J. Douchane Management For For 1.5 Elect Director Robert J. Quinn Management For For 1.6 Elect Director Greg J. Van Staveren Management For For 1.7 Elect Director William J. Weymark Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For NORTHAM PLATINUM LTD Meeting Date:AUG 18, 2011 Record Date: Meeting Type:SPECIAL Ticker:NHM Security ID:S56540156 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Assistance to Related or Inter-related Companies Management For For 1 Authorise Board to Ratify and Execute Approved Special Resolution 1 Management For For NORTHAM PLATINUM LTD Meeting Date:NOV 10, 2011 Record Date:OCT 20, 2011 Meeting Type:ANNUAL Ticker:NHM Security ID:S56540156 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for the Year Ended 30 June 2011 Management For For 2.1 Re-elect Carnegie Chabedi as Director Management For For 2.2 Re-elect Alwyn Martin as Director Management For For 2.3 Re-elect Mikki Xayiya as Director Management For Against 2.4 Re-elect Bernard van Rooyen as Director Management For For 2.5 Elect Jim Cochrane as Director Management For For 3 Reappoint Ernst & Young Inc as Auditors of the Company and Crispen Maongera as the Designated Registered Auditor Management For For 4.1 Re-elect Alwyn Martin as Member of Audit and Risk Committee Management For For 4.2 Re-elect Ralph Havenstein as Member of Audit and Risk Committee Management For For 4.3 Re-elect Emily Kgosi as Member of Audit and Risk Committee Management For For 4.4 Re-elect Michael Beckett as Member of Audit and Risk Committee Management For For 5 Approve Remuneration Policy Management For For 6 Place Authorised but Unissued Shares under Control of Directors Management For For 7 Approve Remuneration of Directors for the Year Ended 30 June 2011 Management For For 8 Approve Northam Share Incentive Plan Management For Against 9 Amend Northam Share Option Scheme Management For Against 1 Approve Remuneration of Directors for the Year Ending 30 June 2012 Management For For 2 Authorise Repurchase of Up to 20 Percent of Issued Share Capital Management For For OSISKO MINING CORPORATION Meeting Date:MAY 10, 2012 Record Date:MAR 23, 2012 Meeting Type:ANNUAL Ticker:OSK Security ID:688278100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Victor H. Bradley Management For For 1.2 Elect Director Marcel Cote Management For For 1.3 Elect Director Michele Darling Management For For 1.4 Elect Director Staph Leavenworth Bakali Management For For 1.5 Elect Director William A. MacKinnon Management For For 1.6 Elect Director Sean Roosen Management For For 1.7 Elect Director Norman Storm Management For For 1.8 Elect Director Gary A. Sugar Management For For 1.9 Elect Director Serge Vezina Management For For 1.10 Elect Director Robert Wares Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For PAN AMERICAN SILVER CORP. Meeting Date:MAY 15, 2012 Record Date:APR 05, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:PAA Security ID:697900108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ross J. Beaty Management For For 1.2 Elect Director Geoffrey A. Burns Management For For 1.3 Elect Director Michael Carroll Management For For 1.4 Elect Director Michael J. J. Maloney Management For For 1.5 Elect Director Robert P. Pirooz Management For For 1.6 Elect Director David C. Press Management For For 1.7 Elect Director Walter T. Segsworth Management For For 1.8 Elect Director Christopher Noel Dunn Management For For 2 Approve Deloitte & Touche LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For For PANAUST LTD Meeting Date:MAY 18, 2012 Record Date:MAY 16, 2012 Meeting Type:ANNUAL Ticker:PNA Security ID:Q7283A110 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2 Approve the Adoption of the Remuneration Report Management For For 3 Elect Ken Pickering as a Director Management For For 4 Elect Nerolie Withnall as a Director Management For For 5 Elect Geoff Handley as a Director Management For For 6 Approve the Increase in Aggregate Fee Pool for Non-Executive Directors from A$1.2 Million to A$1.6 Million Per Annum Management For For 7 Approve the Grant of 2.12 Million Shares and the Provision of a Loan to Gary Stafford, Managing Director of the Company, Under the Executive Long Term Share Plan Management For For 8 Approve the Establishment of the Dividend Reinvestment Plan Management For For PLATINUM GROUP METALS LTD. Meeting Date:JAN 19, 2012 Record Date:DEC 01, 2011 Meeting Type:ANNUAL Ticker:PTM Security ID:72765Q205 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director R. Michael Jones Management For For 1.2 Elect Director Frank R. Hallam Management For For 1.3 Elect Director Barry W. Smee Management For For 1.4 Elect Director Iain D.C. McLean Management For For 1.5 Elect Director Eric Carlson Management For For 1.6 Elect Director Timothy D. Marlow Management For For 2 Ratify PricewaterhouseCoppers LLP as Auditors Management For For 3 Other Business Management For Against PRIMERO MINING CORP. Meeting Date:MAY 28, 2012 Record Date:APR 16, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:P Security ID:74164W106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Nine Management For For 2.1 Elect Director Wade Nesmith Management For For 2.2 Elect Director Joseph Conway Management For For 2.3 Elect Director David Demers Management For For 2.4 Elect Director Grant Edey Management For For 2.5 Elect Director Rohan Hazelton Management For For 2.6 Elect Director Timo Jauristo Management For For 2.7 Elect Director Eduardo Luna Management For For 2.8 Elect Director Robert Quartermain Management For For 2.9 Elect Director Michael Riley Management For For 3 Approve Deloitte & Touche LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Approve Directors' Phantom Share Unit Plan Management For Against RANDGOLD RESOURCES LTD Meeting Date:APR 30, 2012 Record Date:MAR 23, 2012 Meeting Type:ANNUAL Ticker:RRS Security ID:752344309 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4 Re-elect Philippe Lietard as Director Management For For 5 Re-elect Mark Bristow as Director Management For For 6 Re-elect Graham Shuttleworth as Director Management For For 7 Re-elect Norborne Cole Jr as Director Management For For 8 Re-elect Christopher Coleman as Director Management For For 9 Re-elect Kadri Dagdelen as Director Management For For 10 Re-elect Karl Voltaire as Director Management For For 11 Elect Andrew Quinn as Director Management For For 12 Reappoint BDO LLP as Auditors Management For For 13 Authorise Board to Fix Remuneration of Auditors Management For For 14 Authorise Issue of Equity with Pre-emptive Rights Management For For 15 Approve Awards of Ordinary Shares to Non-executive Directors Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Market Purchase Management For For RATEL GROUP LTD Meeting Date:DEC 08, 2011 Record Date:NOV 06, 2011 Meeting Type:ANNUAL Ticker:RTG Security ID:G73897103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports (Non-Voting) Management None None 2 Re-elect Mark Savage as a Director Management For For RED 5 LTD. Meeting Date:NOV 23, 2011 Record Date:NOV 21, 2011 Meeting Type:ANNUAL Ticker:RED Security ID:Q80507108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Mark Milazzo as Director Management For For 2 Elect Kevin Dundo as Director Management For For 3 Approve Increase in the Maximum Fees Payable to Non-Executive Directors Management For For 4 Approve Remuneration Report Management For For 5 Approve the Issuance of 385,760 Shares to Gregory Edwards Management For For 6 Approve Performance Rights Plan Management None Against 7 Approve Share Consolidation of Ten Existing Shares into One New Share Management For For 8 Adopt New Constitution Management For For ROMARCO MINERALS INC. Meeting Date:MAY 16, 2012 Record Date:APR 10, 2012 Meeting Type:ANNUAL Ticker:R Security ID:775903206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Eight Management For For 2.1 Elect Director Diane R. Garrett Management For Withhold 2.2 Elect Director James R. Arnold Management For Withhold 2.3 Elect Director Leendert G. Krol Management For Withhold 2.4 Elect Director Robert (Don) MacDonald Management For For 2.5 Elect Director John O. Marsden Management For Withhold 2.6 Elect Director Patrick Michaels Management For For 2.7 Elect Director Robert van Doorn Management For Withhold 2.8 Elect Director Gary A. Sugar Management For For 3 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For ROMARCO MINERALS INC. Meeting Date:MAY 16, 2012 Record Date:APR 10, 2012 Meeting Type:ANNUAL Ticker:R Security ID:ADPV15748 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Eight Management For For 2.1 Elect Director Diane R. Garrett Management For Withhold 2.2 Elect Director James R. Arnold Management For Withhold 2.3 Elect Director Leendert G. Krol Management For Withhold 2.4 Elect Director Robert (Don) MacDonald Management For For 2.5 Elect Director John O. Marsden Management For Withhold 2.6 Elect Director Patrick Michaels Management For For 2.7 Elect Director Robert van Doorn Management For Withhold 2.8 Elect Director Gary A. Sugar Management For For 3 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For ROMARCO MINERALS INC. Meeting Date:MAY 16, 2012 Record Date:APR 10, 2012 Meeting Type:ANNUAL Ticker:R Security ID:B01DQ21 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Eight Management For For 2.1 Elect Director Diane R. Garrett Management For Withhold 2.2 Elect Director James R. Arnold Management For Withhold 2.3 Elect Director Leendert G. Krol Management For Withhold 2.4 Elect Director Robert (Don) MacDonald Management For For 2.5 Elect Director John O. Marsden Management For Withhold 2.6 Elect Director Patrick Michaels Management For For 2.7 Elect Director Robert van Doorn Management For Withhold 2.8 Elect Director Gary A. Sugar Management For For 3 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For ROYAL BAFOKENG PLATINUM LTD Meeting Date:APR 03, 2012 Record Date:MAR 23, 2012 Meeting Type:ANNUAL Ticker:RBP Security ID:S7097C102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for the Year Ended 31 December 2011 Management For For 2 Elect Matsotso Vuso as Director Management For For 3 Re-elect Linda de Beer as Director Management For For 4 Re-elect Kgomotso Moroka as Director Management For For 5 Re-elect David Noko as Director Management For For 6 Re-elect Steve Phiri as Director Management For For 7 Reappoint PricewaterhouseCoopers Inc as Auditors of the Company and Andries Rossouw as the Designated Auditor Management For For 8 Re-elect Linda de Beer as Audit and Risk Committee Chairman Management For For 9 Re-elect Robin Mills as Audit and Risk Committee Member Management For For 10 Re-elect David Noko as Audit and Risk Committee Member Management For For 11 Re-elect Francis Petersen as Audit and Risk Committee Member Management For For 12 Elect Matsotso Vuso as Audit and Risk Committee Member Management For For 13 Place Authorised but Unissued Shares under Control of Directors Management For For 14 Authorise Board to Issue Shares for Cash up to a Maximum of Ten Percent of Issued Share Capital Management For For 15 Approve Remuneration Policy Management For Against 16 Approve Financial Assistance to Related or Inter-related Companies Management For For 17 Authorise Repurchase of Up to 20 Percent of Issued Share Capital Management For For 18 Approve Non-executive Directors' Fees Management For For ROYAL GOLD, INC. Meeting Date:NOV 16, 2011 Record Date:SEP 22, 2011 Meeting Type:ANNUAL Ticker:RGLD Security ID:780287108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director M. Craig Haase Management For For 2 Elect Director S. Oden Howell, Jr. Management For For 3 Ratify Auditors Management For Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year SAN GOLD CORPORATION Meeting Date:JUN 20, 2012 Record Date:MAY 18, 2012 Meeting Type:ANNUAL Ticker:SGR Security ID:79780P104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director George Pirie Management For Withhold 1.2 Elect Director Hugh Wynne Management For Withhold 1.3 Elect Director Dale Ginn Management For Withhold 1.4 Elect Director Michael E. Power Management For For 1.5 Elect Director S. W. (Steve) Harapiak Management For For 1.6 Elect Director Michael Anderson Management For For 2 Approve Scarrow & Donald LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For SANDFIRE RESOURCES NL Meeting Date:NOV 28, 2011 Record Date:NOV 26, 2011 Meeting Type:ANNUAL Ticker:SFR Security ID:Q82191109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Remuneration Report Management For For 2 Elect W. John Evans as a Director Management For Against 3 Ratify Past Issuance of Shares Management For For 4 Adopt New Constitution Management For For SEMAFO INC. Meeting Date:MAY 14, 2012 Record Date:MAR 27, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:SMF Security ID:816922108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Terence F. Bowles Management For For 1.2 Elect Director Benoit La Salle Management For For 1.3 Elect Director Jean Lamarre Management For For 1.4 Elect Director John LeBoutillier Management For For 1.5 Elect Director Gilles Masson Management For For 1.6 Elect Director Lawrence McBrearty Management For For 1.7 Elect Director Tertius Zongo Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Allow Board to Appoint Additional Directors Between Annual Meetings Management For For 4 Adopt New By-laws Management For For SILVER WHEATON CORP. Meeting Date:MAY 23, 2012 Record Date:MAR 30, 2012 Meeting Type:ANNUAL Ticker:SLW Security ID:828336107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lawrence I. Bell Management For For 1.2 Elect Director George L. Brack Management For For 1.3 Elect Director John A. Brough Management For For 1.4 Elect Director R. Peter Gillin Management For For 1.5 Elect Director Douglas M. Holtby Management For For 1.6 Elect Director Eduardo Luna Management For For 1.7 Elect Director Wade D. Nesmith Management For For 1.8 Elect Director Randy V.J. Smallwood Management For For 2 Approve Deloitte & Touche LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For ST BARBARA LTD. Meeting Date:NOV 17, 2011 Record Date:NOV 15, 2011 Meeting Type:ANNUAL Ticker:SBM Security ID:Q8744Q108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Remuneration Report Management For For 2 Approve Board Size Management For Against 3 Elect Elizabeth Ann Donaghey as a Director Management For For 4 Elect Douglas Weir Bailey as a Director Management For For 5 Elect Robert Keith Rae as a Director Management For For 6 Adopt New Constitution Management For Against 7 Approve Issuance of Performance Rights to Timothy James Lehany, Managing Director and CEO of the Company Management For For ST. AUGUSTINE GOLD AND COPPER LTD. Meeting Date:DEC 15, 2011 Record Date:OCT 13, 2011 Meeting Type:ANNUAL Ticker:SAU Security ID:G8448A103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Terry J. Krepiakevich as a Director Management For For 2 Ratify MNP LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Stock Option Plan Management For Against ST. AUGUSTINE GOLD AND COPPER LTD. Meeting Date:JUN 28, 2012 Record Date:MAY 24, 2012 Meeting Type:ANNUAL Ticker:RTLGF Security ID:B3W04G2 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Andrew J. Russell Management For Withhold 1.2 Elect Director Robert L. Russell Management For Withhold 2 Ratify Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Re-approve Stock Option Plan Management For Against ST. AUGUSTINE GOLD AND COPPER LTD. Meeting Date:JUN 28, 2012 Record Date:MAY 24, 2012 Meeting Type:ANNUAL Ticker:RTLGF Security ID:G8448A103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Andrew J. Russell Management For Withhold 1.2 Elect Director Robert L. Russell Management For Withhold 2 Ratify Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Re-approve Stock Option Plan Management For Against TAHOE RESOURCES INC. Meeting Date:MAY 10, 2012 Record Date:MAR 19, 2012 Meeting Type:ANNUAL Ticker:THO Security ID:873868103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director A. Dan Rovig Management For For 1.2 Elect Director C. Kevin McArthur Management For For 1.3 Elect Director Lorne B. Anderson Management For For 1.4 Elect Director Paul B. Sweeney Management For For 1.5 Elect Director James S. Voorhees Management For For 1.6 Elect Director John P. Bell Management For For 1.7 Elect Director Kenneth F. Williamson Management For For 1.8 Elect Director Tanya M. Jakusconek Management For For 2 Ratify KPMG LLP as Auditors Management For For TAHOE RESOURCES INC. Meeting Date:MAY 10, 2012 Record Date:MAR 19, 2012 Meeting Type:ANNUAL Ticker:THO Security ID:B5B9KV1 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director A. Dan Rovig Management For For 1.2 Elect Director C. Kevin McArthur Management For For 1.3 Elect Director Lorne B. Anderson Management For For 1.4 Elect Director Paul B. Sweeney Management For For 1.5 Elect Director James S. Voorhees Management For For 1.6 Elect Director John P. Bell Management For For 1.7 Elect Director Kenneth F. Williamson Management For For 1.8 Elect Director Tanya M. Jakusconek Management For For 2 Ratify KPMG LLP as Auditors Management For For TERANGA GOLD CORP Meeting Date:MAR 29, 2012 Record Date:FEB 16, 2012 Meeting Type:ANNUAL Ticker:TGZ Security ID:B5TDK82 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Six Management For For 2.1 Elect Director Alan R. Hill Management For For 2.2 Elect Director Richard S. Young Management For For 2.3 Elect Director Christopher R. Lattanzi Management For For 2.4 Elect Director Oliver Lennox-King Management For For 2.5 Elect Director Alan R. Thomas Management For For 2.6 Elect Director Frank D. Wheatley Management For For 3 Approve Deloitte & Touche LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For TERANGA GOLD CORP Meeting Date:MAR 29, 2012 Record Date:FEB 16, 2012 Meeting Type:ANNUAL Ticker:TGZ Security ID:C8844A107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Six Management For For 2.1 Elect Director Alan R. Hill Management For For 2.2 Elect Director Richard S. Young Management For For 2.3 Elect Director Christopher R. Lattanzi Management For For 2.4 Elect Director Oliver Lennox-King Management For For 2.5 Elect Director Alan R. Thomas Management For For 2.6 Elect Director Frank D. Wheatley Management For For 3 Approve Deloitte & Touche LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For TOREX GOLD RESOURCES INC. Meeting Date:APR 27, 2012 Record Date:MAR 19, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:TXG Security ID:B3Z5DD4 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Fred Stanford Management For For 1.2 Elect Director Michael Murphy Management For For 1.3 Elect Director A. Terrance MacGibbon Management For For 1.4 Elect Director David Fennell Management For For 1.5 Elect Director Andrew Adams Management For For 1.6 Elect Director Frank Davis Management For For 1.7 Elect Director James Crombie Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Re-approve Stock Option Plan Management For Against 4 Re-approve Restricted Share Unit Plan Management For Against UNITY MINING LTD. Meeting Date:NOV 15, 2011 Record Date:NOV 13, 2011 Meeting Type:ANNUAL Ticker:UML Security ID:Q9325T107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept the Financial Statements and Statutory Reports For the Year Ended June 30, 2011 Management For For 2 Approve the Remuneration Report For the Year Ended June 30, 2011 Management For For 3(a) Elect Richard Guy as a Director Management For For 3(b) Elect David Ransom as a Director Management For For VOLTA RESOURCES INC. Meeting Date:JUN 13, 2012 Record Date:MAY 11, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:VTR Security ID:92870R104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Kevin Bullock, Victor King, Robert Whittall, Gordon Bogden, Lewis Lawrick, Robert Francis, and Alexander J. Davidson as Directors Management For Withhold 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Other Business Management For Withhold YAMANA GOLD INC. Meeting Date:MAY 02, 2012 Record Date:MAR 09, 2012 Meeting Type:ANNUAL Ticker:YRI Security ID:98462Y100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Peter Marrone Management For For 1.2 Elect Director Patrick J. Mars Management For For 1.3 Elect Director John Begeman Management For For 1.4 Elect Director Alexander Davidson Management For For 1.5 Elect Director Richard Graff Management For For 1.6 Elect Director Robert Horn Management For For 1.7 Elect Director Nigel Lees Management For For 1.8 Elect Director Juvenal Mesquita Filho Management For For 1.9 Elect Director Carl Renzoni Management For For 1.10 Elect Director Antenor F. Silva, Jr. Management For For 1.11 Elect Director Dino Titaro Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote on Executive Compensation Approach Management For For YAMANA GOLD INC. Meeting Date:MAY 02, 2012 Record Date:MAR 09, 2012 Meeting Type:ANNUAL Ticker:YRI Security ID:CA98462Y1007 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Peter Marrone Management For For 1.2 Elect Director Patrick J. Mars Management For For 1.3 Elect Director John Begeman Management For For 1.4 Elect Director Alexander Davidson Management For For 1.5 Elect Director Richard Graff Management For For 1.6 Elect Director Robert Horn Management For For 1.7 Elect Director Nigel Lees Management For For 1.8 Elect Director Juvenal Mesquita Filho Management For For 1.9 Elect Director Carl Renzoni Management For For 1.10 Elect Director Antenor F. Silva, Jr. Management For For 1.11 Elect Director Dino Titaro Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote on Executive Compensation Approach Management For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Franklin Gold and Precious Metals Fund By (Signature and Title)* /s/LAURA F. FERGERSON Laura F. Fergerson, Chief Executive Officer – Finance and Administration Date August 24, 2012 * Print the name and title of each signing officer under his or her signature.
